Citation Nr: 0025511	
Decision Date: 09/25/00    Archive Date: 10/04/00	

DOCKET NO.  98-16 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a determination of an initial rating for 
undifferentiated schizophrenia, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O. R.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1995 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for 
undifferentiated schizophrenia and assigned a 30 percent 
evaluation, effective October 10, 1997.  A December 1998 RO 
decision assigned a 50 percent evaluation from October 10, 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected schizophrenia, from 
October 10, 1997, is manifested by auditory hallucinations 
and thought insertion, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
and gross impairment in thought processes of such a degree as 
to result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation, from October 10, 
1997, for undifferentiated schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 9203, 9204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The record reflects that the RO's decisions have granted 
service connection and evaluated undifferentiated 
schizophrenia under Diagnostic Code 9203.  The Board observes 
that the veteran has been diagnosed with paranoid 
schizophrenia.  Undifferentiated schizophrenia is rated under 
Diagnostic Code 9204 and paranoid schizophrenia is rated 
under Diagnostic Code 9203 of the Rating Schedule.  The 
criteria for evaluating either paranoid or undifferentiated 
schizophrenia under Diagnostic Codes 9203 or 9204 are the 
same.  Under either diagnostic code a 50 percent evaluation 
will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation will be assigned when there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
will be assigned when there is total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The record reflects that the veteran was hospitalized at a 
private facility on October 10, 1997.  The night before he 
had been marching up and down in his home, shouting military 
commands and swearing.  He was not responsive to family 
members intervention.  He was incoherent at the time of 
hospitalization and his language was incomprehensible and 
answers to questions irrelevant.  The diagnosis was 
undifferentiated schizophrenia.  He was again hospitalized in 
December 1997 after he failed to follow-up at a partial 
hospitalization program and also stopped taking his 
medication.  At the time of admission he was agitated, 
restless, and talking to voices.  When seen in the hospital 
he had his right arm raised in mid air with increased 
muscular tone.  He was diagnosed as having dystonic reaction.  
He was nonverbal and at times smiling.  Other times he 
appeared to be in distress.  He provided no answers to 
questions and then all of a sudden would repeat the same 
incident over and over again.  Then he would calm down after 
being agitated.  During the hospital stay he did improve.  He 
was polite and denied having schizophrenia or the need for 
medication.  The diagnosis was undifferentiated 
schizophrenia.  

In June 1998 and again in July and August 1998 the veteran 
was rehospitalized at private facilities with a diagnosis of 
schizophrenia.  Records relating to these hospitalizations 
again indicate that the veteran's condition during 
hospitalization improved.  At the time of each discharge his 
global assessment of functioning (GAF) was indicated to be 
45.  

The report of a November 1998 VA psychiatric examination 
reflects that the veteran was accompanied by his mother.  He 
denied homicidal or suicidal ideation.  He was not able to 
take care of himself and his hygiene was very poor.  His 
affect was appropriate.  He was delusional and believed 
people were out to get him.  He had been hearing voices call 
his name.  His memory was fair.  His judgment and insight 
were impaired.  He had no gainful employment and was unable 
to work due to his schizophrenia.  The diagnosis included 
paranoid schizophrenia and his GAF was indicated to be 40 
both currently and in the past.  

VA treatment records, dated in 1998 and 1999, reflect that 
the veteran continued to be seen related to his 
schizophrenia.  In September 1998 his GAF was indicated to be 
40.  In October and December 1998 his GAF was indicated to be 
26 and 27, respectively.  He was hospitalized at a VA 
facility in July and August 1999 after he began having 
problems hearing voices.  He reported that he lived with his 
parents and siblings, but could not inform the examiner why 
he saw a psychiatrist or who prescribed his medicine or if he 
had any other medical problems or medications.  His affect 
was inappropriate, with almost constant smiling and laughing.  
His mood was "What ?"  His speech was slow with evidence of 
thought blocking and thought processes were greatly impaired 
due to obvious attention to auditory hallucinations.  He was 
unable to respond to questions and his thought content 
endorsed auditory hallucinations and thought insertion.  
Insight and judgment were difficult to assess.  He was not 
oriented to place or date but could give his full name.  The 
diagnosis was schizophrenia, disorganized versus paranoid 
type.  The GAF was 20 on admission and 40 on discharge.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), indicates that a GAF score of 11 to 20 
reflects some danger of hurting self or others or 
occasionally fails to maintain minimal personal hygiene or 
gross impairment in communication.  A GAF of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas, e.g., no job, home, or friends.  A GAF of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas such as work, e.g., 
unable to work.  A GAF of 41 to 50 reflects serious symptoms 
or any serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  

With consideration of the symptoms consistently manifested by 
the veteran, including visual and auditory hallucinations, 
grossly inappropriate behavior, gross impairment in thought 
processes and communication, disorientation, and inability to 
perform activities of daily living, as well as the assigned 
GAF scores and repeated periods of hospitalization, the Board 
concludes that the evidence supports a finding that the 
veteran's schizophrenia has resulted in total occupational 
and social impairment from October 10, 1997.  Accordingly, a 
100 percent evaluation for schizophrenia from October 10, 
1997, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7, Diagnostic Codes 9203, 9204.


ORDER

An increased rating of 100 percent for undifferentiated 
schizophrenia is granted from October 10, 1997, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	U. R. POWELL
	Veterans Law Judge




 

